Citation Nr: 0515293	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  01-02 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for bronchiectasis with 
lobectomy, currently rated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from March 1960 to March 
1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied entitlement to a disability 
rating in excess of 30 percent for bronchiectasis with 
lobectomy.  In July 2003, the Board remanded this case.  


FINDINGS OF FACT

1.  The veteran's bronchiectasis with lobectomy causes near 
constant findings of cough with purulent sputum and requires 
antibiotic usage almost continuously.

2.  The veteran's bronchiectasis with lobectomy does not 
result in incapacitating episodes of infection of at least 
six weeks total duration per year nor does it result in 
severe impairment on pulmonary function testing, pulmonary 
hypertension as shown on Echo or cardiac catherization, acute 
respiratory failure, or the need for outpatient oxygen 
therapy.  


CONCLUSION OF LAW

The criteria for a 60 percent rating, but no more, for 
bronchiectasis with lobectomy are met.  38 U.S.C.A. §§ 1155, 
5107 (West. 2002); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic 
Code 6601 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a March 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The veteran 
was also provided notice that he should submit pertinent 
evidence in his possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the February 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA treatment records have been obtained and the 
veteran has been examined.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

In a June 1964 rating decision, service connection was 
granted for chronic bronchitis and a 10 percent rating was 
assigned effective February 1964.  In August 1964, the 
veteran underwent a left lower lobe lobectomy.  In a 
September 1964 rating decision, the veteran was granted a 
temporary total rating from July 27, 1964 through September 
1964.  Thereafter, a 30 percent rating was assigned.  The 
veteran's pulmonary disability was recharacterized as 
bronchiectasis with lobectomy.

In September 2000, correspondence was received from the 
veteran's representative in which an increased rating was 
requested.  

Thereafter, VA medical records were received.  In April 2000, 
it was noted that exertional dyspnea was unchanged with 
increased activity.  There was no sputum expectorated.  There 
was no lower extremity edema.  Chest x-ray revealed no 
significant changes since the last March 1999 x-rays.  There 
was increased bronchovesicular markings and 
pleural/parenchymal scar, bilaterally, particularly at the 
lung bases.  There were no infiltrates, masses, or effusion.  
The left costophrenic angle remained blunted.  Pulmonary 
function testing revealed that forced expiratory volume in 
one second (FEV-1) was 80 percent of the predicted value.  
The impression was chronic bronchitis and asbestosis, stable 
at present.  April 2000 chest x-rays revealed that the lungs 
were clear.  The pulmonary vasculature were normal in size.  
The left CP angle was blunted, most likely on a chronic 
basis.  The diaphragms were flattened which suggested 
hyperinflation.  There was pleural calcification noted along 
the left hemidiaphragm compatible with asbestos exposure.  
The bones were unremarkable.  In May 2000, coarse bronchial 
sounds were noted, but there were no wheezes or crackles.  
May 2000 x-rays showed no significant change.  It was also 
noted that there had been no change since February 1998.  

In October 2000, the veteran was afforded a VA examination to 
include pulmonary function testing.  At that time, he 
reported that he had a chronic cough with occasional wheezing 
and shortness of breath.  He had had increasing shortness of 
breath which was aggravated by smoke exposure, hot and humid 
weather, and dust.  His current medications included 
Fosinopril, Hydrochlorothiazide, Ranitidine, Theophylline, 
Guaifenesin, Atrovent, and Albuterol.  It was noted that the 
April 2000 x-rays showed left CP angle blunting with pleural 
calcification of the left diaphragm.  Physical examination 
revealed that the veteran was not in acute distress.  There 
was no clubbing or cyanosis of the extremities.  Chest 
configuration showed some increased AP diameter.  There was a 
left thoracotomy scar.  The lung volume, chest volume was 
approximately equal on the left and right sides.  Lung fields 
revealed scattered rhonchi with occasional expiratory 
wheezes.  No rales were heard.  The impression was chronic 
bronchitis, chronic obstructive pulmonary disease, status 
post left lower lobe lobectomy for bronchiectasis, and 
asbestos exposure with possible asbestosis.  It was noted 
that the veteran had been under treatment for hypertension 
for the past 6 months.  

Pulmonary function testing revealed the following.  Forced 
expiratory volume in one second (FEV-1) was 84 percent of the 
predicted value, and the FEV-1 to forced vital capacity (FVC) 
(FEV-1/FVC) ratio was 100 percent of the predicted value.  In 
May 2000, the veteran was afforded a VA examination.  It was 
noted that the veteran's effort and cooperation were good and 
that he used inhalers in the morning.  The impression was 
obstructive airway disease.  

November 2000 outpatient records reflect that the veteran 
presented with a persistent dry cough and yellowish sputum.  
Examination revealed diffuse rhonchi in the lungs, partially 
clear with cough, with good airflow.  He was diagnosed as 
having an acute upper respiratory infection with acute 
chronic bronchitis.  In December 2001, the veteran's lungs 
were clear with no wheezes or rales, scattered rhonchi, and a 
cough.  The veteran was instructed on inhaler use.  The same 
clinical findings were noted in June 2002.  

In March 2004, the veteran was afforded a VA examination.  It 
was noted that he had a history of chronic cough and 
shortness of breath.  The symptoms had been gradually 
progressive.  The veteran reported that he produced 1/4 a cup 
of sputum per day, which was white to greenish in color.  He 
related that he had trouble getting up 1-2 flights of stairs.  
Aggravating factors included exertion and hot, humid weather.  
The veteran's current medications were Theophylline, 
Ranitidine, Hydrochlorothiazide, Lisinopril, Guaifenesin, 
Aspirin, and B-12 shots.  Physical examination revealed no 
clubbing or cyanosis of the extremities.  Chest revealed a 
left thoracotomy scar.  The lung fields revealed bronchial 
breathing in both bases.  There were no rales, rhonchi, or 
wheezes.  The veteran's heart revealed a regular rate and 
rhythm without a murmur of abnormal sounds.  The heart was 
not enlarged to percussion.  The impression was status post 
lower lobe pneumonia in service; status post left lower lobe 
resection for bronchiectasis; chronic bronchitis; chronic 
obstructive pulmonary disease; and hypertension.  X-rays 
revealed no significant change in appearance since May 2000.  
There were minimal postoperative changes at the left lower 
chest indicative of previous lobectomy.  The diaphragm was in 
good position.  Pulmonary function testing revealed the 
following.  FEV-1 was 52.3 percent of the predicted value.  
FEV-1/FVC was 66 percent of the predicted value.  The 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) was 73.9 percent of 
predicted.  The impression was mild obstructive ventilatory 
disease with reduced FEV/FVC ration of 66 percent and the 
RV/TLC was increased.  The DLCO was mildly reduced although 
it was commensurate with the decreased TLC.  

A June 2004 addendum noted that the chest x-ray showed only 
past post-operative changes consistent with the veteran's 
history.  Spirometry revealed an obstructive deficit of 
moderate severity (no bronchodilator apparently given or 
requested).  Diffusing capacity was mildly reduced.  The 
veteran's pulmonary function testing of October 2000 was 
significantly better than his current testing.  

A January 2005 addendum noted that further pulmonary function 
testing was completed in December 2004.  FEV-1 was 63 percent 
and 69.7 percent of the predicted value, before and after 
bronchodilator, respectively.  This was a 10.5 percent 
improvement in the FEV-1.  FVC was 67.2 percent and 76.6 
percent of the predicted value, before and after 
bronchodilator, respectively.  This was a 14 percent 
improvement in the FVC.  The diffusing capacity was mildly 
reduced.  The examiner again noted that the pulmonary 
function test performed in October 2000 was significantly 
better; thus the new testing showed deterioration in the lung 
function.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran's bronchiectasis with lobectomy is rated under 
Diagnostic Code 6601.  This diagnostic code provides that an 
evaluation of 30 percent is warranted for bronchiectasis with 
incapacitating episodes of infection of two to four weeks 
total duration per year; or daily productive cough with 
sputum which is at times purulent or blood-tinged and which 
requires prolonged (lasting four to six weeks) antibiotic 
usage more than twice a year.  An evaluation of 60 percent 
requires bronchiectasis with incapacitating episodes of 
infection of four to six weeks total duration per year; or 
near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
and requiring antibiotic usage almost continuously.  An 
evaluation of 100 percent requires bronchiectasis with 
incapacitating episodes of infection of at least six weeks 
total duration per year.  A note to Diagnostic Code 6601 
states that an incapacitating episode is one which requires 
bedrest and treatment by a physician.  Diagnostic Code 6601 
also provides that bronchiectasis may be rated according to 
pulmonary impairment, as for chronic bronchitis, under 
Diagnostic Code 6600.

Diagnostic Code 6600 provides that a 30 percent evaluation 
requires FEV-1 of 56-to 70 percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) 56-to 65-percent 
predicted.  A 60 percent rating requires FEV-1 of 40-to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40-to 55-percent predicted, or; a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating requires FEV-1 less than 40-
percent predicted value, or; FEV-1/FVC less than 40 percent, 
or; DLCO (SB) less than 40-percent predicted, or; a maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

Under Diagnostic Code 6601, the veteran's pulmonary disorder 
must be manifest by certain criteria for a 60 percent rating 
to be warranted.  A 60 percent rating requires incapacitating 
episodes of infection of four to six weeks total duration per 
year.  The veteran does not report nor does the record 
support that he has incapacitating episodes of infection of 
four to six weeks total duration per year.  Otherwise, the 
veteran has to have near constant findings of cough with 
purulent sputum associated with anorexia, weight loss, and 
frank hemoptysis and requiring antibiotic usage almost 
continuously.  In this case, the veteran has near constant 
findings of cough with purulent sputum.  He has also been on 
antibiotic treatment.  The record reflects antibiotic 
treatment during the past two examinations, which spanned 
several years.  The veteran does not have anorexia, weight 
loss, and frank hemoptysis.  

In viewing the evidence as a whole, the veteran's disability 
picture more nearly approximates the symptoms consistent with 
a 60 percent rating.  A 30 percent rating requires daily 
productive cough with sputum which is at times purulent or 
blood-tinged and which requires prolonged antibiotic usage 
more than twice a year.  The veteran at this point has near 
constant findings of cough with purulent sputum and he has 
been on antibiotic treatment for years.  Thus, while he does 
not have every criterion listed, his disability level has 
increased, as noted by a VA examiner, and is more severe than 
required for a 30 percent rating.  Resolving all doubt in his 
favor, his bronchiectasis warrants a 60 percent rating under 
Diagnostic Code 6601.  However, a higher 100 percent requires 
bronchiectasis with incapacitating episodes of infection of 
at least six weeks total duration per year.  The veteran has 
not had incapacitating episodes.  He does not contend nor 
does the record show or support that his pulmonary disorder 
causes bedrest of at least six weeks duration total during a 
year's time.  

The Board has also considered if a higher rating may be 
assigned under Diagnostic Code 6600, but finds that it is not 
warranted.  The veteran's pulmonary function testing does not 
result in the level of severity required.  Further, he does 
not have related cardiac impairment.  Although he has been 
diagnosed with hypertension, pulmonary hypertension as shown 
on Echo or cardiac catherization has not been shown.  His 
hypertension has not required those procedures.  He has not 
had an episode of acute respiratory failure nor does he 
require outpatient oxygen therapy.  

The regulations do not permit ratings under Codes 6600 
through 6817 to be combined with each other.  38 C.F.R. § 
4.96(a).  Rather, a single rating is assigned under the 
diagnostic code that reflects the dominant disability.  In 
this case, Diagnostic Code 6601 is for application, as noted.  

The veteran contends that his pulmonary disorder has 
increased in severity.  However, the veteran's assessment as 
to the severity of his pulmonary disorder is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Health professionals, however, are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  A VA 
examiner stated that there has been a deterioration in the 
veteran's lung disorder.  Based on this competent evidence 
and the associated clinical findings, the Board has granted 
an increased rating of 60 percent, but nor more, for 
bronchiectasis with lobectomy, as the veteran more nearly 
approximates the criteria for a 60 percent rating.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is 


denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, the evidence supports an 
increased rating of 60 percent.


ORDER

An increased rating of 60 percent for bronchiectasis with 
lobectomy is granted subject to the controlling regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


